PER CURIAM.
In this Anders appeal, the trial court orally imposed “standard costs and conditions,” without any reference to authority or amount. The probation order included $250 for investigation costs and $150 for law enforcement investigative costs. There is no oral or written request in the record for such fees, no documentation to support the fees and no finding of ability to pay. These costs were improperly imposed without compliance with section 939.01, Florida Statutes, and must be stricken. See, e.g., Golden v. State, 667 So.2d 933 (Fla. 2d DCA 1996). The defendant’s agreement to pay restitution does not avoid the necessity of complying with the statute, as the state has argued. These costs may be reimposed upon compliance with the statute.
JUDGMENT, SENTENCE and PROBATION ORDER AFFIRMED; CONDITIONS 18 AND 19 STRICKEN.
PETERSON, C.J., and GRIFFIN and ANTOON, JJ., concur.